DETAILED ACTION
1.	Claims 2-17 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
4.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.2.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20090270111 to Nakamura et al (“Nakamura”) in view of US Patent Application No. 20100029301 to Pyo et al (“Pyo”). And further in view of US Patent Application No. 20150045061 to Da et al (“Da”).
 	As per claim 2, Nakamura discloses a method performed by  a first network entity 
	identifying a location of the terminal based on the location report message; performing a mobility management for the terminal based on the location of the terminal ([0041], [0046]-[0047], also see [0065]-[0066]).
	As discloses by Nakamura in paragraph 12 “a base station accommodation server that is coupled to a location management server accommodating at least one of first base station coupled to a first communication network, and accommodates at least one of second base station connected to a second communication network. The base station determines a location management group identifier of the second base station based on a location management group identifier of the first base station that is present at a location from which the second base station can receive the location management group identifier broadcast by the first base station” however Nakamura does not explicitly disclose but in the same field of endeavor, Pyo  discloses a cell identity of a cell associated with the first base station and  information associated with a public land mobile network (PLMN) identity of the cell associated with the first base station,  a cell identity of a primary cell associated with the second base station, and information associated with a PLMN identity of the primary cell associated with the second base station ([0034], identifying location information of the terminal, also see fig. 3-4 and associated texts).

Nakamura and Pyo does not explicitly disclose but in the same field of endeavor, Da discloses  base station connected to a terminal ([0015]); the location report message includes: first information associated with the first base station including and second information associated with a second base station connected to the terminal ([0074],[0075], [0090], also see fig. 3 and associated texts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the teaching of Pyo/Da by including the feature of the multiple base stations in order for 

4.3.	Claims 4-6, 8-10, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Pyo and Da as applied to claim above, and in view of US Patent Application No. 20120307795 to Takahashi et al (“Takahashi”).

As per claim 4, the combination of Nakamura, Pyo and Da discloses the invention as described above. Nakamura, Pyo and Da do not explicitly disclose however in the same field of endeavor, Takahashi discloses the method of claim 2, wherein the location report message is received in case that a serving cell of the terminal is changed (Takahashi, [0007]-[0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the teaching of Takahashi by including the feature of the handover, in order for Nakamura’s system providing a mobile communication method and a gateway device, by which it is possible to reduce handover control in which a mobile switching center MME is involved and to directly perform handover control between different gateway devices HeNB-GW, even when a radio base station HeNB managing a handover destination cell and a radio base station HeNB managing a handover source cell are accommodated in the different gateway devices HeNB-GW (Takahashi, [0004]).



As per claim 6 and 10, Nakamura discloses a first network entity in a communication system, the first network entity comprising: receive, from a first base station, a location report message for a terminal, the location report message including a group identity of a cell associated with the first base station and a group  identity of a primary cell associated with a second base station ([0012]-[0013]); and   ,
	identify a location of the terminal based on the location report message, and perform a mobility management for the terminal based on the location of the terminal ([0041], [0046]-[0047], also see [0065]-[0066]).
As discloses by Nakamura in paragraph 12 “a base station accommodation server that is coupled to a location management server accommodating at least one of first base station coupled to a first communication network, and accommodates at least one of second base station connected to a second communication network. The base station determines a location management group identifier of the second base station based on a location management group identifier of the first base station that is present at a location from which the second base station can receive the location management group identifier broadcast by the first base station” do not explicitly disclose but in the same field of endeavor, Pyo  discloses a cell identity of a cell associated with the first  the cell associated with the first base station, a cell identity of a primary cell associated with a second base station, and information associated with a PLMN identity of the primary cell associated with the second base station ([0034], identifying location information of the terminal, also see fig. 3-4 and associated texts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the teaching of Pyo by including the feature of the location, in order for Nakamura’s system for communication with the terminal and a cell identifier (ID) of a base station. A public land mobile network (PLMN) ID of the network and the cell ID are stored. One or more networks other than the set network are searched for. When the one or more other networks are searched for, the searched one or more other networks are sequentially set. Cell information according to the one or more other networks is searched for. Cell IDs of base stations communicable with the terminal are set. PLMN IDs of the one or more other networks and the cell IDs are stored. A common area between cells set using the stored PLMN and cell IDs is determined. Information about the common area is detected as location information of the terminal which will helping locating terminal in case of emergency. 
Nakamura and Pyo do not explicitly disclose but in the same field of endeavor, Da discloses first base station, generating report message for a base station connected to a terminal ([0015]); the location report message includes: first information associated with the first base station including and second information associated with a second base station connected to the terminal; transmitting, to a first network entity, the location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the teaching of Pyo/Da by including the feature of the multiple base stations in order for Nakamura’s system for calculating correct location of the terminal which improving positioning accuracy of the terminal.
Nakamura, Pyo and Da do not explicitly disclose however in the same field of endeavor, Takahashi discloses a transceiver; and a controller coupled with the transceiver ([0058]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the teaching of Takahashi/ Pyo by including the feature of the transceiver, in order for Nakamura’s system providing a mobile communication method and a gateway device, by which it is possible to reduce handover control in which a mobile switching center MME is involved and to directly perform handover control between different gateway devices HeNB-GW, even when a radio base station HeNB managing a handover destination cell and a radio base station HeNB managing a handover source cell are accommodated in the different gateway devices HeNB-GW (Takahashi, [0004]).



Claims 8-9, 12-14, and 16-17 are rejected for similar reasons as stated above.

4.4.	Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Pyo, and Da as applied to claim above, and in view of US Patent Application No. 20100173630 to Han et al (“Han”) .

	As per claim 3, the combination of Nakamura, Pyo, and Da discloses the invention as described above. Nakamura, Pyo, and Da do not explicitly disclose however in the same field of endeavor, Han discloses wherein the cell identity of the cell associated with the first base station is a cell global identifier and the cell identity of the primary cell associated with the second base station is a cell global identifier ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the teaching of Han/Pyo by including the feature of the global identifier, in order for Nakamura’s system for an efficient method for user equipment (104) to identify when it is in proximity to an assigned femtocell (108) in order to be handed over to a femtocell from a macro cell. As the user the equipment moves within a macro cell (106) that is defined by a serving base station (102), it is determined (202) that it is in the range of or in proximity to the femtocell to which it is registered or subscribed.  Additionally to reduce the number of futile attempts that are made for user equipment to connect to inaccessible femtocells. Since a macro cell may have a large number of femtocells 

Claim 7, 11 and 15 are rejected for similar reasons as stated above.
       

5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a). US Patent Application No. 20100216488 to Markoulidakis discloses a technique of estimating the location of a mobile terminal in a mobile communications network having a plurality of base stations, including: determining at least one signal parameter measurement for the mobile terminal in relation to each of the plurality of base stations; using the determined signal parameter measurements to obtain a first distance estimation of the location of the mobile terminal from each of the plurality of base stations; and using at least one estimator to obtain a positional estimation of the mobile terminal. The estimators are statistical estimators that can be applied to a distance estimation of the mobile terminal from each of the base stations and/or applied to a triangulation estimation of the actual position of the mobile terminal, based upon estimated distances of the mobile terminal from the plurality of base stations. Preferably the signal parameter measured is the Received Signal Strength.


b). US Patent Application No. 20130070710 to Guo discloses a method, a system and an apparatus of location-based machine-to-machine communication are disclosed. The method includes: a network device receives a first service request sent by an MTC server and intended for obtaining service data of a first service in a first area, where the network device uses a first terminal identifier to trigger first MTC devices that execute the first service in the first area to access a network, and the first MTC devices share the first terminal identifier and first subscription information; the network device receives the service data of the first service reported by the first MTC devices after the first MTC devices access the network as triggered; and the network device sends the service data to the MTC server. Embodiments of the present invention can save storage space and bearer resources of the network side and reduce network overhead, device overhead and air interface resource consumption.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497